Citation Nr: 0113901	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-18 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for carcinoma of the 
lung, including as a result of herbicide exposure, for 
accrued benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependents' educational assistance in 
accordance with Chapter 35, Title 38, of the United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


REMAND

The veteran had active service from July 1956 to July 1976.  
The appellant is his widow.

Prior to the veteran's death, a claim of service connection 
for carcinoma of the lung was considered by the Board of 
Veterans' Appeals (Board) in April 1999.  The issue was 
remanded for further development.  In July 1999, during the 
pendency of the appeal, the veteran died.  His death 
certificate reflects that the immediate cause of death was 
respiratory failure due to or as a consequence of metastatic 
lung cancer.  

The gist of the appellant's argument is that, while the 
veteran might not have been stationed in Vietnam during his 
20 years of active service, he served there on a temporary 
duty status on more than one occasion and was exposed to 
herbicides.  Consequently, it is maintained that the lung 
cancer that caused his death should be presumed to have been 
incurred in service by application of 38 C.F.R. §§ 3.307, 
3.309 (2000).  

The regulations indicate that a veteran who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, and who developed one or 
more certain chronic diseases, shall be presumed to have been 
exposed during service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2000). The diseases that are presumed to 
have been incurred in service due to herbicide exposure 
include respiratory cancers.  38 C.F.R. § 3.309(e) (2000).  
Respiratory cancers must become manifest to a compensable 
level within 30 years after the last date of exposure to 
herbicides agents during active service.  38 C.F.R. 
§§ 3.307(a)(6)(ii) (2000).  

The evidence of record shows the veteran was documented as 
having lung cancer in 1996.  

The RO has previously assisted in the development of the 
evidence by seeking information which might confirm that the 
veteran served on temporary duty in Vietnam while he was 
stationed in the Philippines.  Evidence which has been 
associated with the record as a result of development 
undertaken by the RO includes the veteran's military 
personnel file.  Also associated with the record is a 
November 1998 communication from the U. S. Armed Services 
Center for Research of Unit Records which refers to an 
extract from a service department manual listing the criteria 
for receipt of the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  It was noted that additional 
information concerning the veteran's awards and decorations 
should be maintained in his official military personnel file 
which would likely include medical records, unit assignments, 
and orders of personnel actions, such as temporary duty 
assignments.  Unfortunately, those records were not as 
helpful as had been hoped.

As part of the Board's April 1999 remand, the veteran was 
asked to provide information which might help verify his 
claim that he served in Vietnam.  However, the appellant has 
not yet been asked to do so.  The record shows that she and 
the veteran were married in 1956.  Additionally, there is a 
reference in the veteran's records that his second tour of 
duty in the Philippines was an "accompanied" one.  It is 
therefore possible that the appellant might have in her 
possession additional evidence, such as copies of letters the 
veteran might written during a time when he was on temporary 
duty status in Vietnam.  

Further review of the record reveals that one of his 
performance reports covering the period from February 1970 to 
June 1970, shows that the veteran was a member of a seven-man 
outside plant construction team that installed and maintained 
outside wire and antenna communications systems.  These 
duties were reportedly performed in the "Pacific Theater and 
Contiguous Countries."  The unit to which the veteran was 
assigned was the 1838th Electronics Installation Squadron, 
Clark Air Base, Republic of the Philippines.  Of record is a 
copy of a citation accompanying the award of the Air Force 
Commendation Medal (first oak leaf cluster) to the veteran in 
which it was reported that he had been assigned to that unit 
from February 25, 1969, to June 27, 1970.  It does not appear 
that any attempt has been made to obtain a command chronology 
or history regarding the activities of the squadron during 
the time frame referred to above.  

The Board also notes that a copy of another performance 
report covering the period from February 1969 to February 
1970 reflects that the veteran was a member of a seven-man 
outside plant team installing and maintaining aerial, 
underground, and buried communications cables and with the 
erection and maintenance of antenna systems and associated 
equipment at Clark Air Base in the Philippines, as well as 
Guam and Taiwan.  At that time, he was assigned to the 2876th 
GEEIA Squadron, Clark Air Base.  The appellant's 
representative has argued that reports of the unit's history 
should be obtained in an effort to fulfill VA's duty to 
assist.  The Board agrees.  

With respect to fulfilling VA's duty to assist, it should be 
pointed out that there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096.  
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
747 (1999), withdrawn sub nom.  Morton v. Gober, No. 9671517 
(U.S. Vet. App. November 6, 2000) (per curiam order), which 
had held that VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA. 

Because of the change in the law brought about by the VCAA, 
and the discussion cited above, a remand in this case is 
required.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, and because the appellant has not 
been given an opportunity to prosecute her appeal in light of 
the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should request from the 
appellant, through her representative, a 
comprehensive statement containing as 
much detail as possible regarding her own 
recollections of the temporary duty 
assignments the veteran might have had to 
Vietnam, particularly the time frame 
between 1969 and 1970.  She should be 
asked to provide a more detailed 
explanation of the copies of photographs 
previously submitted, if she is able.  
(The veteran had previously argued that 
the photographs represented locations he 
visited in Vietnam.)  She should be asked 
to provide any evidence, including copies 
of any letters the veteran might have 
sent her that she might still have in her 
possession, as well as any statements 
from any known service comrades or 
relatives or acquaintances who might have 
in their possession any specific 
information verifying the veteran's duty 
in Vietnam.  

2.  The RO should contact the U. S. Armed 
Services Center for Research of Unit 
Records, and request the command 
chronology or any other histories 
pertaining to the activities of the 
1838th Electronics Installation Squadron 
between February 1969 and June 1970 and 
the 2876th GEEIA Squadron, Clark Air 
Base, in 1969 and 1970.  It is imperative 
that the time frames noted above be 
addressed and that the reports for those 
times be provided.  If it is determined 
that such historical data might be 
otherwise maintained by the service 
department or in other archives, action 
should be taken to investigate the 
location of such evidence and obtain as 
much information as possible about the 
histories of these units.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
notification and development action 
required by the VCAA is completed.  If 
any benefit sought on appeal is not 
granted, the appellant and her 
representative should be provided with a 
supplemental statement of the case.  This 
should contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, if otherwise in order, the case should be 
returned to the Board for further appellate consideration.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until she is further notified.  However, she has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


